 



Exhibit 10.12
ASSIGNMENT AND FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND
SALE AND JOINT ESCROW INSTRUCTIONS
This ASSIGNMENT AND FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT
ESCROW INSTRUCTIONS (this “Agreement”) is entered into by Marnell Properties,
LLC a Nevada limited liability company (“Assignor”), Century Steel, Inc., a
Nevada corporation (“Assignee”), and Pioneer Americas LLC, a Delaware limited
liability company as successor to Pioneer Chlor Alkali Company Inc. (“Seller”),
effective October 31, 2005 (“Effective Date”).
RECITALS
     A. Assignor and Seller have executed an Agreement of Purchase And Sale And
Joint Escrow Instructions (“Purchase and Sale Agreement”) effective as of
June 3, 2005 (Assignor’s entire right, title and interest under the Purchase and
Sale Agreement is referred to as the “Purchase Interest”);
     B. Assignor wishes to transfer and assign the Purchase Interest to
Assignee;
     C. Assignee and Seller wish to amend the Purchase and Sale Agreement.
     NOW, THEREFORE, Assignor and Assignee agree as follows:
     1. Assignment. Assignor assigns to Assignee the Purchase Interest. The
Purchase Interest includes, without limitation, (i) Assignor’s interest in any
payments it made in accordance with the Purchase and Sale Agreement and
(ii) Assignor’s interest in the escrow opened in accordance with the Purchase
and Sale Agreement.
     2. Assumption. Assignee accepts the assignment of the Purchase Interest
from Assignor. Assignee shall perform the obligations that the “Buyer” under the
Purchase and Sale Agreement is required to perform after the Effective Date.
     3. Seller’s Consent. Seller consents to the assignment of the Purchase
Interest described herein. This consent does not release Assignor from any
liability or responsibility under the Purchase and Sale Agreement and Assignor
shall be liable to Seller for any default or breach of the Purchase and Sale
Agreement on the part of Assignee. This consent does not extend to future
assignments or other transfers of the Purchase Interest.
     4. Amendment of the Purchase and Sale Agreement.
     a. The last sentence of Section 9(b) of the Purchase and Sale Agreement is
amended to read as follows:
The closing of escrow shall be extended to the earlier of March 31, 2006, or
that business day which first occurs seven days following the date upon which
the Amended Parcel Map is approved by all governmental agencies with
jurisdiction and is accepted for recording.

1



--------------------------------------------------------------------------------



 



Exhibit 10.12
     b. Section 16 of the Purchase Agreement is amended by adding a reference to
Assignee, whose mailing address is:
Century Steel, Inc
3613 Procyon Ave
Las Vegas, NV 89103
     c. Save and except as amended by this Agreement, the Purchase and Sale
Agreement remains unmodified and in full force and effect.
     5. Counterparts. The parties may sign this Agreement in counterparts. The
signature pages from the counterparts may be attached to one counterpart to form
a single document.

          ASSIGNOR
 
        Marnell Properties, LLC a Nevada limited liability company
 
       
By:
  /s/ James A. Barrett, Jr.    
 
       
 
       
Its:
  President    
 
        ASSIGNEE
 
        Century Steel, Inc., a Nevada corporation
 
       
By:
  /s/ Lynn M. Leany    
 
       
 
       
Its:
  CEO    
 
       
 
        SELLER
 
        Pioneer Americas LLC, a Delaware limited liability company as successor
to Pioneer Chlor Alkali Company Inc.
 
       
By:
  /s/ Michael Y. McGovern    
 
       
 
       
Its:
  President & CEO    
 
       

2